Collins J.
(dissenting).
While I agree with the majority of this court that the situation disclosed by the affidavits called for the appointment of a receiver on the application of either party, I also think that, pending such appointment, it was justifiable under the affidavits to order an injunction forbidding David Wolff to further act as treasurer of the corporation until he should give bonds, and restraining him from making such drafts and notes as were interdicted. Such an order might justly have been made conditional upon submission by Lazar Sternberg to like interdiction. A modified injunction of this tenor seems still unobjectionable, and may be necessary.
As to concurrence with opinion as to appointment of receiver:
Tea — Collins, Depue, Dixon, Lippincott, Ludlow, Adams, Hendrickson, Nixon, Vredenburgh — 9.
Nay — The Chief-Justice, Garrison, Gummere, Van Syckel, Bogert — 5.
To reverse and modify — The Chief-Justice, Collins, Gummere, Ludlow, Van Syckel, Bogert — 6.
For reversal — Depue, Dixon, Garrison, Lippincott, Adams, Hendrickson, Nixon, Vredenburgh — 8.
For affirmance — None.